I agree to the conclusion as to the result of the appeal on the ground that there was error in not accepting and entering of record the second verdict of the jury. Article 1980 expressly empowers the judge to send the jury "back for further deliberation" when the verdict offered by the jury is not responsive, as here, to the issues as submitted in the court's charge. Therefore the first verdict of the jury was not legally complete until accepted by the court for record. And having the power, as the court did, to refer the matter to the jury for the correction in the particular mentioned, they had the right, in deciding and correcting the omitted issue, to reconsider and alter their first verdict, if they so agree, as matters exclusively within their province. The authority of the jury "for further deliberation" under the statute is unrestricted.